Citation Nr: 1218439	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to June 10, 2004, and a disability rating greater than 10 percent from August 1, 2005, for left hallux valgus.

2. Entitlement to an initial compensable disability rating for left foot hammertoes.

3. Entitlement to an initial compensable disability rating prior to October 29, 2010, and a disability rating greater than 10 percent from January 1, 2011, for right hallux valgus.

4. Entitlement to an initial compensable disability rating for right foot hammertoes.

5. Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond December 31, 2010, based on a need for convalescence following an October 29, 2010, surgical correction of hammertoes 2, 3, 4, and 5 of the right foot with permanent matricectomy of the right hallux nail.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993. 

This matter was last before the Board of Veterans' Affairs (Board) in August 2010 on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. The RO granted the Veteran's claims of entitlement to service connection for hammertoe and hallux valgus disabilities of the bilateral feet and assigned initial non-compensable evaluations. In an October 2005 rating action, the RO assigned a temporary total evaluation for left hallux valgus under 38 C.F.R. § 4.30 based on a need for convalescence following a June 2005 surgical correction. The Board remanded the claims in August 2007, December 2008, and August 2010 to the RO for additional development. In a February 2012 rating action, the RO assigned a temporary total evaluation for right hallux valgus under 38 C.F.R. § 4.30 based on a need for convalescence following an October 2010 surgical correction and assigned a 10 percent disability rating effective January 1, 2011.

The Veteran, through a May 2012 brief submitted by his representative, timely appealed the February 2012 rating action - specifically the assignment of a temporary total rating from October 29, 2010 to December 31, 2010. Although the brief discussed the Veteran's disagreement with the duration of the temporary total rating in the context of his claim for an increased disability rating, the Board notes those issues are separate. See 38 C.F.R. § 4.30 ("A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule."). Although the Veteran has submitted a notice of disagreement on this issue, the RO has not issued a statement of the case.

A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). Although the Veteran indicated in 2010 that he was not working because he was pursuing higher education, he informed a 2004 VA examiner that he was unable to work due to his foot disabilities. As evidence of unemployment was added to the claims file during the pendency of the appeals, the Board must consider whether he is entitled to TDIU. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

Additional evidence within the Virtual VA paperless claims processing system has been reviewed. 

In May 2006, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Reno, Nevada. A transcript of that hearing has been associated with the claims file. As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals that appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). 

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2) , as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2)). The hearing was legally sufficient.

The Veteran's claims for increased disability ratings for his left foot disabilities are herein decided. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran experienced a total left hallux valgus prior to surgical correction, at least for the period from April 7, 2004, to June 9, 2005.

2. The Veteran has experienced hammertoe affecting digits two (2) through five (5) of the left foot.

3. He underwent surgical correction of left hallux valgus and left hammertoes in June 2005.

3. The record does not reflect that the Veteran's left foot disabilities have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 




CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent disability rating for left hallux valgus from April 7, 2004, to June 9, 2005, are approximated. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321(b) , 4.14, 4.71a, Diagnostic Code 5280 (2011). 

2. The criteria for a disability rating in excess of 10 percent for left hallux valgus from August 1, 2005 are not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321(b) , 4.14, 4.71a, Diagnostic Code 5280 (2011).

3. The criteria for an initial compensable disability rating for hammertoes of the left foot are not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321(b) , 4.14, 4.71a, Diagnostic Code 5282 (2011). 

4. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for either of his left foot disabilities, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in an April 2004 letter as to the general information and evidence needed to substantiate claims for service connection. The letter also notified him of his and VA's duties for gathering evidence. An August 2007 letter advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). The Veteran has not been advised of the specific disability rating criteria pertinent to his claims for increased ratings. See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. Further, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The Veteran has received legally sufficient notice.

The August 2007 letter was provided to the Veteran after the initial adjudication of his claims and thus represents a "timing error." See Pelegrini v. Principi, 18 Vet.App. 112 (2004). However, the claims were re-adjudicated in October 2008, April 2010, and February 2012 supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006). 

As noted above, this claim was remanded in August 2007, December 2008, and August 2010. In August 2007, the Board directed the RO/AMC to obtain updated treatment notes and provide the Veteran an examination. In December 2008, the Board directed the RO/AMC to verify the Veteran's address, obtain outstanding records, and afford him an examination. In August 2010, the Board again directed that the RO/AMC verify the Veteran's address, request that he complete authorization forms for the release of any outstanding private records, and afford him an examination. The record reflects that the Veteran's most recent address has been verified. He was afforded a VA examination in November 2010. VA treatment records have been added to the record and the RO/AMC mailed him an August 2010 letter with authorization forms allowing the release of any private records. Although the Veteran did not respond to the August 2010 letter, the RO/AMC substantially completed the remand directives. See Dyment v. West, 13 Vet.App. 141, 146-47 (1999). The case has been returned to the Board for appellate review. 

VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The Veteran was afforded VA examinations for his claimed foot disabilities in June 2004 and November 2010. Although the 2010 examination report does not reflect review of the claims file, the examiner reviewed the file in January 2012 and issued an addendum to the report. Further, both examination reports show that the examiners interviewed and examined the Veteran and assessed the (then) current severity of his foot disabilities. The examinations are adequate and the claims file does not reflect, and the Veteran has not contended, that his left foot disabilities have measurably worsened since the 2010 examination. See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655.

The applicable duties to notify and assist have been satisfied. The record contains service records, VA treatment records, and lay statements. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analyses in this decision focus on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claims, a claimant appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, in deciding the claims, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The record reflects that the Veteran's left foot disabilities were initially rated as non-compensable. He then received a 100 percent rating (temporary total convalescent) for his left hallux valgus disability effective June 10, 2005, under the provisions of 38 C.F.R. § 4.30. As of August 1, 2005, he was assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280. These ratings already amount to a "staged" rating with the highest rating possible. See Fenderson, 12 Vet. App. at 125-26. The Board therefore need only consider whether he was entitled to higher ratings during the times ("stages") when he did not have that temporary total convalescent rating. See Singleton v. Shinseki, 23 Vet. App. 376 (2010) (The procedural protections of 38 C.F.R. § 3.344, regarding the stabilization of disability evaluations, are inapplicable when the Board is retroactively assigning staged ratings). See also O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (Neither 38 U.S.C. § 5112(b)(6) nor 38 C.F.R. § 3.105(e), regarding effective dates and notice required for reductions, apply in the context of the assignment of a staged rating by the Board where the Veteran's disability rating is not reduced, for any period of time, to a level below what was in effect when the matter was appealed to the Board).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although the Board has an obligation to provide sufficient reasons and bases in support of an appellate decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran is claiming entitlement to an initial compensable disability rating for left hallux valgus, to include entitlement to a rating in excess of 10 percent after August, 1, 2005, and for an initial compensable evaluation for hammertoes of the left foot. As detailed below, his left foot hammertoe disabilities are not manifested by the criteria required for a compensable rating during the appellate period. The Board must deny his appeal for an initial compensable evaluation for hammertoes of the left foot. However, an initial 10 percent disability evaluation is awarded for left hallux valgus.

The Veteran was granted entitlement to service connection for left hallux valgus and hammertoes of the left foot by a September 2004 rating decision that assigned non-compensable evaluations effective April 7, 2004. The Veteran timely appealed the assigned disability ratings. The RO subsequently assigned a 10 percent disability rating for left hallux valgus effective August 1, 2005. Having carefully considered the claim in light of the record and the applicable law, the Board finds that an initial compensable rating is warranted for left hallux valgus, but not for hammertoes of the left foot. 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282.

The Veteran's service-connected hallux valgus of the left foot was rated non-compensably disabling from April 7, 2004, through June 9, 2005, and as 10 percent disabling from August 1, 2005.  A 10 percent disability rating is the maximum allowable under Diagnostic Code 5280. See 38 C.F.R. § 4.71a. His hammertoes of the left foot are rated non-compensably disabling under Diagnostic Code 5282. A 10 percent disability rating also is the maximum allowable under Diagnostic Code 5282. Id. 

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes, as exemplified by the Veteran's foot disabilities. However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other conditions. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). See also 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10 , 4.40, 4.45 (2011). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40 , which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14  do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered. The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion. Johnson  v. Brown, 9 Vet. App. 7 (1996). No such code provisions are applicable to the Veteran's claim. See 38 C.F.R. § 4.71a, Schedule of Ratings - Musculoskeletal System, The Foot.

However, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. The intention is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011). The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As noted, the Veteran's service-connected left hallux valgus is rated 10 percent disabling, which is the maximum rating allowable under Diagnostic Code 5280. Diagnostic Code 5280 provides ratings for unilateral hallux valgus. Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling. Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling. 38 C.F.R. § 4.71a. 

His hammertoes of the left foot are rated non-compensably disabling. Hammer toe involving all toes, unilateral, without clawfoot, warrants a 10 percent rating. A non-compensable rating is appropriate for hammer toe affecting single toes. 38 C.F.R. § 4.71a, Diagnostic Code 5282.

 In April 2004, the Veteran filed a claim of entitlement to service connection for bilateral flat feet and bilateral hammertoes. In May he was seen for an initial assessment by VA. The physician observed his complaints of bilateral foot pains and ordered a podiatry consult as well as x-rays. Initial x-rays revealed mild hallux valgus. At the consultation, the Veteran was assessed as having an adult-acquired pes plano valgus deformity with bilateral hallux valgus, associated pinch calluses medial hallux, and plantar displaced metatarsals with hammertoes. He was referred for additional x-rays. June 2004 left foot x-ray images showed mild to moderate bunion deformity accompanied by first metatarsal head hypertrophy and overlying soft tissue thickening and, with weight bearing, mild pes planus and hind foot valgus. 

In June 2004, the Veteran was observed to be able to ambulate well and without acute distress, but a VA podiatric surgeon observed his chronic foot pain secondary to high valgo-planus deformity. The surgeon assessed plantar displaced metatarsals with associated painful lesions secondary to flat foot deformity. The lesions were debrided and, after the Veteran also complained of a painful mycotic hallux nail, the surgeon stated that the left hallux was "totally involved and he needs total removal." The Veteran reported constant pain from the left hallux. A subsequent June 2004 treatment note observes that the Veteran was healing well from left great toe nail removal, but continues to reflect a "total left hallux."

He was afforded a VA examination in June 2004. The examiner noted that the Veteran used orthopedic inserts and reported no pain when sitting, but pain upon standing and walking. There was no swelling or redness and the joints were not painful upon examination. The Veteran's gait was normal, but the examiner diagnosed flexible pes planus, hammer toes at the second, third, and fourth digits, and hallux valgus. The examiner noted that the Veteran had been working as a cook, but reported quitting his job due to an inability to stand and walk without pain.

A July 2004 note reflects that the Veteran received custom orthotics and an August 2004 note reflects new shoes. However, based on continued complaints of pain, the Veteran received a surgical correction on June 10, 2005. Specifically, the treatment notes reflect that he underwent a left foot bunionectomy with Akin osteotomy and wire fixation left hallux and hammertoe correction at toes two, three, and four. Approximately two (2) weeks after the surgery, he was noted to be "doing well" and was advised to continue using a surgical shoe for another week. One week later, he reported for suture removal and reported experiencing no pain.  In July 2005 he reported for assessment of possible infection symptoms - the podiatrist observed some swelling of the toes and prescribed medication and digital splints. In August 2005, he was noted to be recovered, although experiencing some mild swelling without discomfort, and doing "exceptionally well." Specifically, he had no limp, his hallux was in rectus position and the second, third, and fourth toes were straight. The Veteran reported being anxious to have the same surgical procedure on his right foot. 

In May 2006 he testified before the below-signed Veterans Law Judge. He testified that he no longer experienced constant pain in the left foot and had additional range of motion in his toes. However, he reported an occasional sharp pain and that he did not have full range of motion in his toes. He reported that four (4) of his five (5) toes on the left foot were hammered - he stated that the little toe was hammered only to the side so it was not treated surgically.

The Veteran was seen for an intake at a new VA facility in November 2006. He reported ongoing foot pain and was observed to have flat feet. A separate November 2006 treatment note reflects that his gait was normal and he had no difficulty performing activities of daily life.

In September 2009 he reported ongoing foot pain and was prescribed pain medication. In October 2009, x-rays showed "hammertoes and some degenerative changes" of the left foot. He was observed to be fully ambulatory without assistive devices. A September 2010 note observes his complaints of chronic foot pain. 

The Veteran was seen in October 2010 for complaints of bilateral arch pain - his gait was normal. He reported undergoing prior left foot surgery and stated that foot had healed and he did not wish to receive any additional left foot treatment. However, he underwent right foot surgical correction that same month.

The Veteran was afforded another VA examination in November 2010. The examiner observed that he had undergone left foot surgical correction and reported that it took two (2) to three (3) years to see the full benefit from that surgery. The examiner noted the bilateral foot disabilities, but observed no history of trauma to the feet. Upon examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, clawfoot, malunion or nonunion of the tarsal or metatarsal bones, or abnormal weightbearing in the left foot. However, the examiner did observe post-surgical scarring and "very mild hammertoeing" of toes 2 through five (5). Metatarsal phalangeal joints of those toes did not have any dorsiflexion. The examiner noted no employment effects, but observed that the left foot disabilities would result in mild to moderate effects on exercise and sports. There was no additional loss of functional ability of the left foot due to pain, weakened movement, excess fatigability, or incoordination of feet.

Left Hallux Valgus

As noted above the Veteran is in receipt of an initial non-compensable rating from April 7, 2004; a temporary total rating under 38 C.F.R. § 4.30 from June 10, 2005; and a 10 percent rating from August 1, 2005, for his left hallux valgus. Under Diagnostic Code 5280, unilateral hallux valgus warrants a maximum 10 percent rating if severe and equivalent to amputation of the great toe or after resectioning of the metatarsal head. 

Medical evidence reflects that, prior to June 10, 2005, the Veteran's left hallux valgus resulted in severe pain. Although April 2004 x-rays resulted in diagnosis of mild bilateral hallux valgus, additional x-ray and examination by VA podiatrists resulted in a description of "total" hallux valgus resulting in impaired ability to stand and walk.

The evidence does not reflect, and the Veteran has not contended, that he experienced the equivalent of amputation of the left great toe prior to surgical repair. However, he was unable to use the toe without pain and VA physicians described the left hallux valgus as complete. Giving consideration to the degree of additional limitation and functional impairment experienced by the Veteran, the Board finds that these symptoms approximate the disability warranting a 10 percent rating, and no more, under Diagnostic Code 5280. An initial 10 percent disability rating is assigned for left hallux valgus prior to June 10, 2005.

Although the Veteran has contended that the post-surgical correction severity of his left hallux valgus warrants a disability rating in excess of 10 percent, the rating schedule reflects a maximum 10 percent rating for that disability. Further, the rating criteria reflect that the 10 percent rating is appropriate following surgical correction as undergone by the Veteran - the rating correctly describes his level of disability. Accordingly, the Veteran's symptomatology does not warrant a disability rating greater than 10 percent for the hallux valgus of the left foot. A rating in excess of 10 percent for post-surgical left hallux valgus is denied. The Board has considered whether a staged rating is appropriate, but the evidence reveals no identifiable period of time over the course of this appeal during which the hallux valgus of the left foot warranted a disability rating higher than 10 percent.

The Board also has considered whether a greater disability rating would be appropriate under alternative diagnostic codes. The Veteran is already in receipt of service connection for flat feet and that disability is rated separately, as are his hammertoe disabilities - those rating provisions are not for application in regard to his left hallux valgus disability. See 38 C.F.R. § 4.14. The only diagnostic codes for foot disabilities that provide ratings in excess of 10 percent are Codes 5278, 5283, and 5284. These codes are used to evaluate pes cavus, malunion or nonunion of the tarsals or metatarsals, and other foot injuries. However, there is no medical evidence that the Veteran experiences disabilities such as pes cavus or malunion or nonunion of the tarsals or metatarsals. Further, his disabilities have been diagnosed and there is no other evidence of trauma (other injury) to the foot (as observed by the 2010 examiner) so Code 5284 is not for application. Consideration of whether an increased rating for the service-connected hallux valgus of the left foot under these diagnostic code provisions is not warranted. 38 C.F.R. § 4.71a , Diagnostic Codes 5278, 5283, and 5284 (2011). 

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this case, the Board finds no provision upon which to assign higher ratings for the service-connected hallux valgus of the left foot. The VA treatment notes and examination reports provide objective findings which may be applied to the applicable rating criteria, and are more probative than general lay contentions. Caluza, 7 Vet. App. at 511-512. VA is required to evaluate the disorder in question in light of the specific enumerated rating criteria as are set forth above, which call for competent medical evidence. 

In reaching its conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the Veteran's symptoms prior to June 10, 2005 approximate the 10 percent disability rating, the Board applied this doctrine in his favor. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App.at 53-56. 

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet.App.242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating. Rather, as explained above, the Veteran has been afforded the benefit of the doubt that his disability approximates amputation and warrants an initial 10 percent disability rating - the rating schedule more than encompasses his level of disability prior to surgical correction and adequately reflects his post-surgical level of disability. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet.App.111, 115 (2008). On this basis, the Board has concluded that referral for extra-schedular consideration is not in order.

Left Foot Hammertoes

As noted above the Veteran is in receipt of a non-compensable rating for his left foot hammertoes. Hammertoes are rated under Code 5282 which provides a maximum 10 percent disability rating when all (italics added for emphasis) toes are affected. The medical evidence of record reflects that the Veteran has experienced left foot hammertoe disabilities affecting his second through fifth digits on the left foot. At no time has any medical professional diagnosed, and the Veteran does not contend to have experienced (see May 2006 hearing testimony), hammertoe disability of all five (5) toes on the left foot. Specifically, the Veteran experiences hallux valgus of his great toe and hammertoe disability of the remaining toes. 

Although the Veteran does experience disability of all toes on the left foot, he is separately compensated for the great toe disability under Code 5280. As a result, compensating him at the 10 percent disability level under Code 5282 would require evaluating the same manifestation (the great toe disability) under different diagnoses. Such "pyramiding" of ratings is not allowed by law. 38 C.F.R. § 4.14. No symptomatology for any one service-connected condition can be duplicative or overlapping with the symptomatology of another service-connected condition. See Esteban, 6 Vet. App. at 261-62. As the Veteran has not experienced hammertoe disability of all (italics added for emphasis) toes at any time during the appellate period, he is not entitled to a compensable rating under Diagnostic Code 5282.

The Board has considered whether a greater disability rating would be appropriate under alternative diagnostic codes. However, as noted, he is already in receipt of service connection for flat feet and that disability is rated separately, as is his left hallux valgus - those rating provisions are not for application in regard to his left foot hammertoes. See 38 C.F.R. § 4.14. Further, there is no medical evidence of disability that would warrant application of any different diagnostic code. See 38 C.F.R. § 4.71a , Diagnostic Codes 5276-5284. 

The Board finds no provision upon which to assign a higher rating for the service-connected hammertoes of the left foot. The VA treatment notes and examination reports provide objective findings which may be applied to the applicable rating criteria and are more probative than general lay contentions. Caluza, 7 Vet. App. at 511-512. VA is required to evaluate the disorder in question in light of the specific enumerated rating criteria as are set forth above, which call for competent medical evidence. Accordingly, as no increased rating is warrant, a staged rating also is not for application. The benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App.at 53-56. 

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet.App.242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating. Rather, as explained above, the rating schedule describes his disability of multiple (but not all) toe hammertoes of the left foot. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet.App.111, 115 (2008). On this basis, the Board has concluded that referral for extra-schedular consideration is not in order.




ORDER

Entitlement to an initial 10 percent disability rating for left hallux valgus from April 7, 2004, to June 9, 2005, is granted, subject to the laws and regulations governing the award of monetary benefits..

A disability rating in excess of 10 percent for left hallux valgus from August 1, 2005, is denied.

A compensable rating for hammertoes of the left foot is denied.


REMAND

The record reflects that additional procedural development is warranted in regard to the Veteran's claim for an extension of the temporary total rating assigned following his October 2010 surgical procedure. Further, a new medical opinion is warranted in regard to the Veteran's right foot disabilities. The Board must remand the remaining claims to ensure compliance with the duty to assist.

As an initial matter, the Board observes that the last VA treatment records associated with the claims file (within Virtual VA) were generated on February 15, 2012. While this case is in remand status, the RO must gather any subsequent VA treatment records and associate them with the claims file. 

As noted above, the Veteran, through his authorized representative, submitted a May 2012 brief expressing disagreement with a February 2012 rating decision that assigned a temporary total evaluation under 38 C.F.R. § 4.30 based on a need for convalescence following an October 29, 2010 surgical correction of hammertoes 2, 3, 4, and 5 of the right foot with permanent matricectomy of the right hallux nail. Specifically he contended the temporary total evaluation was warranted beyond December 31, 2010. The brief constitutes a notice of disagreement (NOD) with the February 2012 rating action. However, the RO has yet to promulgate a Statement of the Case on his entitlement to an extension of the temporary total evaluation. This issue must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2. The Veteran was afforded a VA examination for his right foot disabilities in November 2012. However, the examiner noted that he had undergone corrective surgery three (3) weeks prior to the examination and that his disability picture would change in the weeks and months ahead. The Veteran contended, through his representative, in a May 2012 brief that the severity of his disability had changed subsequent to the surgical correction and examination. Although the examiner completed an examination addendum in January 2012, the addendum reflects that the examiner completed a requested review of the claims folder and did not re-evaluate the severity of the Veteran's right foot disabilities. Another VA examination is warranted. 38 C.F.R. § 3.327(a).

A claim of entitlement to a TDIU was added to the Veteran's appeal. As the remanded claims are inextricably intertwined with the claim of entitlement to TDIU, the Board cannot yet render a decision on that issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any newly generated VA treatment records (subsequent to February 15, 2012) and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any outstanding private treatment records. If any identified records are unavailable, inform the Veteran and request that he submit any copies in his possession.

3. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond December 31, 2010, based on a need for convalescence following an October 29, 2010 surgical correction of hammertoes 2, 3, 4, and 5 of the right foot with permanent matricectomy of the right hallux nail. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

4. After completing the above, schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected right foot disabilities. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiner. 

b. After reviewing the claims file (to include treatment records within Virtual VA, alternatively within CAPRI) and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the right foot hallux valgus and hammertoe disabilities. 

c. The examiner must provide comment on the effects of the disability on the Veteran's employment and employability, and discuss any complaints of pain.

d. Although the examiner has an independent responsibility to review the claims file, his or her attention is called to the June 2004 and November 2010 VA examination reports. He or she must discuss subsequent changes in the severity of the disabilities.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

5. Readjudicate the Veteran's claims, to include consideration of the applicability of any staged ratings and consideration of an included claim for a total rating based on Roberson, above. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


